DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimers filed on 09/06/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent No. 11,051,054 and 11,252,446 have been reviewed and are accepted.  The terminal disclaimers have been recorded.

Allowable Subject Matter
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yeo et al (US PG Pub No. 2011/0311194) teaches the output controller is configured to execute control to output first content data corresponding to a first channel according to selection of the first channel and to execute control to output second content data corresponding to a second channel instead of the first content data according to a channel change from the first channel to the second channel. The watching state detector is configured to detect a watching state of the first channel. The recording controller is configured to execute control to record the first content data based on a result of detection of the watching state and the channel change. 
Katz et al (US Patent No. 7,103,906) teaches a method for providing configurable access to media in a media-on-demand system also can include delivering the media to a first client device in a format compatible with the first client device; interrupting the delivery of the media; recording a bookmark specifying a position in the media where the interruption occurred; and resuming delivery of the media to a second client device, the resumed delivery beginning at a position in the media specified by the recorded bookmark.
Martch et al (2016/0191913) teaches the notifications may include information about causes or reasons for disruptions, expected time and duration of disruption, and/or alternative available programming that is currently available to the user. Identifying the cause of the disruption and providing the user with alternative programming may improve the user's experience and avoid unwarranted frustration directed at the service provider.
Chen et al (US PG Pub No. 2016/0366474) teaches system and method receives, from a media device, a query fingerprint that includes an ordered sequence of frames of content being consumed, and matches the query fingerprint with frame fingerprints by determining a distance between respective frame fingerprints and corresponding ones of the ordered sequence of frames.




The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1, 10 and 19, the references cited and a thorough search, discloses various aspects and features of applicant’s claimed invention but fail to explicitly or implicitly disclose, alone or in combination, the claimed unique combination of elements when considering claims 1, 10 and 19 as a whole. Therefore, claims 1, 10 and 19 are held allowable.
Regarding claims 2-9, 11-18 and 20, they depend from allowable claims 1, 10 and 19. Therefore, claims 2-9, 11-18 and 20 are also held allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUNAL N LANGHNOJA whose telephone number is (571)270-3583. The examiner can normally be reached M-F: 9:00AM - 5:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-3982. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KUNAL LANGHNOJA/Primary Examiner, Art Unit 2423